a a

~~) a th

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HEJMANOWSK! &

McCREA LLC
ATTORNEYS AT LAW
520 SOUTH FOURTH ST.
SUITE 320
Las Vecas,
Nevana $3104
(702) 824-8777

 

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 1 of 24

MALANI L. KOTCHKA

Nevada Bar No. 283
HEJMANOWSKI & McCREA LLC
520 South Fourth Street, Suite 320
Las Vegas, NV 89101

Telephone: (702) 834-8777
Facsimile: (702) 834-5262
mlk@hmlawlv.com

Attorneys for Defendant
The ACT I Group, Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

KENNETH PARTYKA, on behalf of himself
and those similarly situated persons,

Case No.:
Plaintiff,

Vv.
NOTICE OF REMOVAL OF CIVIL
THE ACT 1 GROUP, INC.,, a foreign ACTION
corporation; DOES 1-10; AND ROE

CORPORATIONS 11-20 INCLUSIVE,

Defendant.

 

TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA,
PLAINTIFF KENNETH PARTYKA AND HIS ATTORNEYS OF RECORD;

PLEASE TAKE NOTICE that Defendant The ACT 1 Group, Inc. (“Defendant”) hereby
removes this action from the Nevada Eighth Judicial District Court to the United States District
Court for the District of Nevada pursuant to 28 U.S.C. sections 1331 and 1441 on the following
grounds:

Background and Procedural History

i On May 28, 2019, Plaintiff Kenneth Partyka (“Plaintiff”) commenced the above-
entitled civil action in the Nevada District Court of Clark County by filing a Complaint therein
entitled Kenneth Partyka, on behalf of himself and those similarly situated persons v. The ACT 1

Group, Inc., a foreign corporation; Does 1-to; and Roe Corporations 11-20 inclusive, case no.

Page | of 5

 

 
Oo © ~I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HEJMANOWSKI &

McCREA LLC
ATTORNEYS AT LAW
§20 SOUTH FOURTH ST.
SUITE 220
Las VEGAS,
Nevaoa 89104
{702) 834-8777

 

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 2 of 24

A-19-795628-C. True and correct copies of the Summons and Complaint are attached hereto
collectively as Exhibit A.

2. Defendant is informed and believes that, on May 28, 2019, Plaintiffs filing of the
Complaint caused the Nevada District Court of Clark County to automatically issue an
assessment of $270.00 for Plaintiff's Initial Appearance Fee. A true and correct copy of the
Nevada District Court of Clark County’s online Case Information Portal page for this case
showing Plaintiffs Initial Appearance Fee Disclosure is attached hereto as Exhibit B.

3. The Complaint was served on Defendant by personal delivery on CSC,
Defendant’s registered agent for service of process, on August 15, 2019. A true and correct copy
of CSC’s Notice of Service of Process is attached hereto as Exhibit C.

4, To Defendant’s knowledge, the documents attached as Exhibits A through C
constitute all the state court pleadings, process, and orders to date. This Notice of Removal is
timely pursuant to 28 U.S.C. § 1446.

Venue

5. Venue is proper in this Court pursuant to 28 U.S.C, §§ 108 and 1446, Plaintiff
filed his Complaint in the Nevada District Court of Clark County.

This Action Presents A Removable Federal Question Under the FLSA

6. Plaintiff brings this suit on behalf of himself and a proposed class of similarly
situated persons, alleging claims under: (1) Federal Fair Labor Standards Act (“FLSA”) 29
U.S.C. § 201 et seg. for alleged failure to pay overtime compensation for each hour worked; (2)
Nevada Revised Statutes (“NRS”) § 608.018 for alleged failure to pay overtime compensation
for each hour worked and misclassification as salaried workers exempt from overtime payments;
and (3) NRS 608.030 for alleged failure to pay final wages, including unpaid overtime wages,
when due within 3 days of alleged termination. (Complaint ff 34, 48, 51).

7, Plaintiff seeks for himself and his proposed class of similarly situated persons,
among other things, recovery of unpaid overtime wages, liquidated damages, prejudgment

interest, attorneys’ fees, costs, other compensation pursuant to 29 U.S.C. § 201 ef seg. and

Page 2 of 5

 

 
“DH WT fe BY BH

10
ll
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27
28

HEJMANOWSKi &

McCREA LLG
ATTORNEYS AT LAW
§20 SOUTH FOURTH ST.
SUITE 324
LAS VEGAS,
NEVADA 89401
(702) 834-8777

 

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 3 of 24

Nevada Law, and a statutory penalty pursuant to NRS 608.040 (Complaint ff 44, 49, 52; see
also Complaint at Demand for Judgment for Relief).

8. Defendant denies that Plaintiff is entitled to any of the relief requested by way of
the Complaint, and contends that Plaintiff was properly classified as a salaried employee exempt
from overtime payments under all applicable laws, including the FLSA. Pursuant to 29 U.S.C. §
216(b), an action to recover the liability prescribed therein may be maintained in any Federal or
State court of competent jurisdiction. Accordingly, this action raises Federal claims which are
removable to Federal court and properly removed to the United States District Court for the
District of Nevada.

Removal Is Timely

9. This Notice of Removal is timely, Under 28 U.S.C. 1446(b), the notice of
removal of a civil action must be filed within thirty (30) days of service of the Summons and
Complaint. See Murphy Bros., Inc. yv. Michetti Pipe Stringing, Inc. (1999) 526 U.S. 344, 356 [the
30-day removal period runs from the service of the summons and complaint].

10. On August 15, 2019, Plaintiff served Defendant’s agent for service of process
with the Summons and Complaint. See | 3, supra. This matter is being removed within 30 days
of that service of the Summons and Complaint. The Notice of Removal is timely as a matter of
law.

Notice of Removal

11. | Contemporaneous with the filing of this Notice of Removal with this Court,
Defendant will serve this Notice of Removal on Plaintiff's counsel of record.
ffi
iff
fil

Page 3 of 5

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HEJMANOWSK] &

McCREA LLC
ATTORNEYS AT LAW
520 SOUTH FOURTH ST.
SUITE 320
LAS VEGAS,
Nevana 69104
(702) 834-8777

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 4 of 24

12, Defendant will also file a copy of this Notice of Removal with the Clerk of the
Nevada District Court of Clark County.

Respectfully submitted,

HEJMANOWSKI & McCREA LLC

By:__/s/ Malani L. Kotchka
Malani L. Kotchka
Nevada Bar No. 283
520 South Fourth Street, Suite 320
Las Vegas, NV 89101

 

Attorneys for Defendant
The ACT 1 Group, Ine.

Page 4 of 5

 

 

 
ao nN DN

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
205
26
27
28

HEJMANOWSKE &

McCREA LLC
ATTORNEYS AT LAW

$20 SOUTH FOURTH SF.

SUITE 320
Las Vecas,
NEVADA 88105
(702) 834-8777

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 5 of 24

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of the foregoing NOTICE
OF REMOVAL OF CIVIL ACTION was mailed in a first class, postage paid envelope on this
13th day of September, 2019 to the following:

James P. Kemp, Esq.

Victoria L. Neal, Esq.

Kemp & Kemp

7435 W. Azure Drive, Suite 110
Las Vegas, NV 89130
jp@kemp-attorneys.com
vneal@kemp-attorneys.com

Attorney for Plaintiff

Agel byes

An employee of Hejmanowski & McCrea LLC

Page 5 of 5

 

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 6 of 24

EXHIBIT A

EXHIBIT A

 
 

SUMM
DISTRICT COURT
CLARK COUNTY, NEVADA
KENNETH PARTYKA, on behalf of
himself and those sitnilarly situated —
persons, ~ Case No. A-19-795628-C
Plaintiffs, { Dept: No. 1
VS.
SUMMONS

THE ACT 1 GROUP, INC., a foreign
cotporation; DOES 1-10; AND ROE
CORPORATIONS 11-20 INCLUSIVE

eet age

Defendants.

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 7 of 24

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING HEARD

UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth

in the Complaint.
_THE ACT 1 GROUP, INC., a foreign corporation;
att AT RE GROUL, ING, a

1, Ifyou intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of

service, you must do the following;

(a) File with the Clerk of this Court, whose address is shown below, a formal written response to the

Complaint in accordance with the rules of the Court, with the appropriate filing fee.

(b) Serve a copy of your tesponse upon the attomey whose natne and addsess i is shown below.

2. Unless you respond, your default will be entered upon application of the Paintifits) and this Court may enter a
judgment against you for the relief demanded in the Complaint, which could result in the taking of money or

property or other relief requested in the Complaint,

3. T€ you intend to seek the advice of an attorney in this matter, you should do so promptly so that your

response may be filed on time.

4, The State of Nevada, its political subdivisions, agencies, officets, employees, board members, commission
members and legislators, each have 45 days after service of this Summons within which to file an answer ot

 

 

other responsive pleading to the Complaint. STEVEN D. GRIERSON
P 6 7 CLERK OF THE COURT
AVICTORTIA L. NEAL, ESQ. ( , Deputy Clerk Date

Nevada Bar No. 13382 ‘MARIE KRAMER
KEMP & KEMP , un ' ER. ;
7435 W. Azute Drive, Suite 110 Popa
Las Vepas, Nevada 89130 oa Hi Ws Bg :
(702) 258-1183 " ae TH

Attorey for Plaintiff ye
NOTE; When service is by publication, add a brief statement of the object, of thie so
See Rules of Civil Procedure 4(b), a ba a

flay
rn
preryyebeye’

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 8 of 24

STATE OF )
)ss: APFIDAVIT OF SERVICE
COUNTY OF )

 

, being duly sworn, says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of ape, not a party to nor interested in the proceeding in which this affidavit is made. That affiant
received copy(ies) of the Summons and Complaint, !

 

 

on the day of » 20 and served the same on the day of
, 20 hy:

(Affiant must complete the apptoptiate paragraph)

1. Delivering and leaving a copy with the Defendant at (state address)

 

 

2. Serving the Defendant by personally delivering and leaving a copy with

, 2 person of suitable age and discretion residing at the Defendant's usual
place of abode located at: (state address)

 

(Use paragraph 3 for service upon agent, completing A or B)

 

 

 

 

 

3. Serving the Defendant by personally delivering and leaving a
copy at (state address)
a With as , an agent lawfully designated by
statute to accept service of process;
b. With , pursuant to NRS 14.020 as a person of suitable age and discretion

at the above address, which address is the addgess of the resident apent as shown on the cuttent certificate of
designation filed with the Secretary of State.

4, Personally depositing a copy in a mail box of the United States Post Office, enclosed in a sealed envelope, postage
ptepaid (Check appropriate method):

Ordinary mail
Certified mail, return receipt requested
Registered mail, return receipt requested

 

 

addressed to the Defendant at Defendant’s last known address which is
(state address)

 

COMPLETE ONE OF THE FOLLOWING:

(a) If executed in this state, “I declare under penalty of pesjuty that the foregoing is true and correct.”

 

Signature of person making service

(b) Tf executed outside of this state, “I declare under penalty of perjury under the law of the State of Nevada that the
foregoing is true and correct.”

 

Signature of person making service

 
KEMP & KEMP
ATTORNEYS AT LAW
7435 W. Azure Drive, Suite 110
LAS VEGAS, NEVADA 89130

Tel, (702) 258-1183 # Fax (702) 258-6983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 9 of 24

a

oo oS C6 aS DH HA

Hi
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Electronically Filed
5/28/2019 8:44 PM
Steven BD. Grierson

ow OF THE COURT
‘ pe Rit dedi

CASE NO: A-19-795628-C
Department 2

  

JAMES P, KEMP, ESQ.

Nevada Bar No: 6375

VICTORIA L. NEAL, ESQ.
Nevada Bar No.: 13382

KEMP & KEMP

7435 W. Azure Drive, Ste 110

Las Vegas, NV 89130
702-258-1183 ph./702-258-6983 fax
jp@kemp-attorneys.com
yneal@kemp-attorneys.com

Attorneys for Plaintiffs
DISTRICT COURT

CLARK COUNTY, NEVADA

KENNETH PARTYKA, on behalf of

himself and those similarly situated nase No.:
persons, pe
COMPLAINT
Plaintiffs,
VS,

Arbitration Exemption: Class Action

THE ACT 1 GROUP, INC,, a foreign JURY TRIAL DEMANDED

corporation; DOES 1-10; AND ROE
CORPORATIONS 11-20 INCLUSIVE

 

Defendants.

 

 

 

COMES NOW Plaintiff KENNETH PARTYKA, an individual (“Partyka" or
"Plaintiff’), on behalf of himself and all other persons similarly situated, and hereby alleges and
complains against THE ACT 1 GROUP, INC. as follows:

1, This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, ef seg. ("FLSA") and
Nevada state law for Defendant’s failure to pay lawful wages to Plaintiffs. Plaintiffs customarily

worked for Defendant but were not paid all of their lawful wages for time worked, including but not

I

 

Case Number: A-19-795628-C

 
KEMP & KEMP

ATTORNEYS AT LAW

7435 W. Axore Drive, Suite 110

LAS VEGAS, NEVADA $9130

Tel. (702) 258-1183 ¢ Fax (702) 25:

983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19. Page. 10 of 24

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

limited to, failure to pay Plaintiffs a lawful wage for each hour worked over forty hours per week

and/or over eight hours per day. Defendant’s unlawful compensation practice has had the effect of
denying Plaintiffs their earned wages including but not limited to owed overtime wages during
period of employment for Plaintiffs and during the relevant statutory time periods,

2. The claims are in excess of $15,000, or otherwise over the jurisdictional limit of Justice
Court.

3. Plaintiffs herein demand a jury trial on all issues triable by jury. Plainuiffs bring this action
both, as a collective action per 29 U.S.C, §216(b), and as a class action as per NRCP Rule23.

THE PARTIES

4. Plaintiff KENNETH PARTYKA, (hereinafter “Plaintiff” or “Plaintiff Partyka” ) is a natural
person who was a resident of the State of Nevada at all relevant times herein and was employed by
Defendant as a non-exempt hourly employee from on or about February 1, 2015 until Defendant
terminated his employment on or about November 30, 2018, He has agreed to and has brought this
action on behalf of himself and as a competent class representative for all those similarly situated as
set forth herein.

5. Plaintiffs are informed and believe, and thereon allege that at all times relevant, the named
corporate Defendant THE ACT 1 GROUP, INC. (hereinafter “Defendant” or “Defendant The Act 1
Group, Inc.”) was organized under the laws of the State of Delaware, authorized to do business in
Nevada by the Secretary of State, operates a local office in Las Vegas, Nevada, and has its principal
place of business in Torrance, California within the County of Los Angeles. Defendant is licensed to
do business in this jurisdiction, and is an enterprise as that term is defined in Section 3(r)(1) of the
Fair Labor Standards Act, 29 U.S.C. §203 (SFLSA”), More specifically, Defendant was an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section
2

 

 
KEMP & KEMP

ATTORNEYS AT LAW
7435 W. Azure Drive, Suife 110

LAS VEGAS, NEVATM 89230
Tel, (702) 258-1185 © Fax (702) 258-6993

.. Case 2:19-cv-01618-RFB-BNW.. Document 1 Filed 09/13/19 Page 11 of 24

woo

co Vv SoS Ss DH HR OR WH

we ON i) nb NM hw he i] ba eet _ _ — _ wees — snat
oo ~ Tf A F&F BS NH &Y DTD CO Se SN HO A RS OF

 

 

3(s)(1)(A) of the FLSA, in that Defendant has engaged in annual gross volume of sales made or
business done in excess of the $500,000.00 minimum threshold requirement of the FLSA, exclusive
of excise taxes. §201 ef seq.

6. Atall times relevant, Defendant THE ACT | GROUP, INC. was Plaintiffs’ employer as
such term is defined in the FLSA 29 U.S.C. §203 ef, seg,, the Nevada Constitution, and NLR.S.
Chapter 608 ef. seq, in that it had custody or control over the Plaintiffs, their employment, and
had responsibility for Plaintiffs’ labor and employment matters while Plaintiffs were employed by
it at the time Plaintiffs’ wages were lawfully due.

7. Atall times relevant, any or all other Defendants were and/or are Plaintiffs’ employers as
such term is defined in the FLSA 29 U.S.C, §203 ef. seq. in that they had custody or control over
Plaintiffs, their employment, and had responsibility for Plaintiffs’ labor and employment matters
while Plaintiffs were employed by them at the time Plaintiffs’ wages were lawfully due.

8. Atall times relevant, Plaintiffs were employees of Defendants as that term is defined 29
U.S.C. §203 et. seg., and Plaintiffs were not exempt from any minimum wages and overtime
provisions of such statutes. |

9, ‘There arenumerous persons whoare similarly situated to the named Plaintiff in respect to the
named Plaintiff's claims under Nevada law in that such similarly situated persons were employed in
the State of Nevada by Defendants, and when so employed were deprived by Defendants of wages
and/or other monies theyshould have received from Defendants as a matter of Nevada law and/or that
were not properly paid by Defendants in violation of Nevada law as detailed hereafter, Such
circumstances warrant the granting of class certification on such claims of Plaintiff and the class

members pursuant to Nevada Rule of Civil Procedure 23.

10. Plaintiffs do not know the true names or capacities of Defendants sued herein as Does 1-X
3

 

 
KEMP & KEMP

ATTORNEYS AT LAW
7435 W. Azare Drive, Suite 110

LAS VEGAS, NEVADA 89130

Tel. (702) 258-1183 ¢ Fax (702) 258-6983

_.Case 2:19-cv-01618-RFB-BNW Document.1 Filed.09/13/19 Page 12 of 24...

oo ss

10
1
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

or Roe Corporations XI-XX inclusive and will seek leave to amend this Complaint to correctly
designate those parties as soon as their correct names and capacities as they are ascertained.
Plaintiffs are informed and believe and thereupon allege that each of said Defendants was in
some manner legally responsible for the unlawful actions set forth herein action as Plaintiffs’
employer. Plaintiffs herein demand a jury on all issues triable by jury.

11, Plaintiff Partyka hereby files notice of his consent to joinder.

JURISDICTION AND VENUE

12. This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C, §216(b)
which states in relevant part that this action may be maintained in any Federal or State court of
competent jurisdiction.

13. All of the various violations of law that are alleged herein were committed intentionally
and/or willfully by Defendants.

CLASS ACTION AND REPRESENTATIVE ALLEGATIONS

14, The PlaintiffPartyka brings this action on his own behalf, on the behaif of those of the class
of all persons similarly situation, and on behalf of the general public.

15. With respect to the Nevada statutory claims set forth in this Complaint, Plaintiff Partyka
brings this action as a class action pursuant to NRCP 23 on behalf of himself and a class of all
similarly situated persons employed by Defendants in the State of Nevada.

16. A class action of Plaintiffs pursuant to NRCP 23 is superior to other available methods for
the fair and efficient adjudication of the plaintiff class members’ claims under Nevada law and class
certification under NRCP Rule 23 is sought, and should be granted, on each claim for relief set forth
in this Complaint,

17. Pursuant to Section 216(b) of the Fair Labor Standards Act (“FLSA”), Plaintiff Partyka
4

 

 
KEMP & KEMP
ATTORNEYS AT LAW

LAS VEGAS, NEVADA 69130
Tel. (702) 258-1183 « Fax (702) 258-6983

7435 W. Azore Drive, Suite 110

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 13 of 24

SoS sb DH A

.o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

brings this Complaint as a collective action (also commonly referred fo as an “opt-in” class), on
behalf of himself and all persons similarly situated, to wit a putative class of recruiters in the State of
Nevada within three (3) years of the filing of this Complaint until entry of judgment after trial,
except those persons who have previously released or settled their claims for the unpaid overtime
wages that are alleged in this Complaint.

18. Plaintiff Partyka is informed and believes, and based thereon alleges that there ave at least 90
putative class and collective action members, The actual number of class and collective action
members is readily ascertainable by a review of Defendant’s records through appropriate discovery.

19, The number of class members is so numerous that joinder is impracticable and would involve
many individual litigations. Disposition of these claims in a class and/or collective action rather than
in individual actions will benefit the parties and the Court.

20, There is a well-defined community of interest in the questions of law and fact affecting the
class as a whole.

21. Proof of a common or single set of facts will establish the right of each mernber of the class
to recover, These common questions of law and fact predominate over questions that affect only
individual! class members. The Plaintiff Partyka’s claims are typical of those of the class.

22. A class or collective action is superior to other available methods for the fair and efficient
adjudication of the controversy. Due to the typicality of the class members’ claims, the interests of
judicial economy will be best served by adjudication of this lawsuit as a class action. This type of
case is uniquely well-suited for class or collective treatment since the Defendant’s practices were
uniform and the burden is on the employer to establish that its method for compensating the class
members complies with the requirements of the FLSA and Nevada law,

23. Plaintiff Partyka will fairly and adequately represent the interests of the class and has no
5

 

 
S Gae68
Gages
Beaes
ee ioe
oO (GB
Bakes s
G4

a

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 14 of 24

as

~~“ NH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

interests that conflict with or are antagonistic to the interests of the class.

24, Plaintiff Partyka and counsel are aware of their fiduciary responsibilities to the class members
and are determined to diligently discharge those duties by vigorously secking the maximum possible
recovery for the class,

25. There is no plain, speedy, or adequate remedy other than by maintenance of this class action.
The prosecution of individual remedies by members of the class will tend to establish inconsistent
standards of conduct for the defendants and result in the impairment of class members’ rights and the
disposition of their interests through actions to which they were not parties,

GENERALE ALLEGATIONS

26. On or about February 1, 2015, Plaintiff Partyka was hired and began work for Defendant.
Pjaintiff worked as a Talent Recruiter which included the job duties of sourcing candidates for
openings at various facilities, screening candidates for skillset, availability, salary requirements
and interest, presenting candidates to hiring managers, extract feedback from hiring managers, create
offer letter for candidates managers wanted to hire and extend offers to approved candidates,

27, Plaintiff Partyka was a non-exempt employee earning at least $37.23 per hour, maybe
more when any raises he received near the end of his employment are considered.

28. Defendant routinely instructed and required Plaintiff Partyka to work in excess of forty
hours per week and/or cight hours perday. For instance, for the week of May 13, 2018 - May
19, 2018, Plaintiff Partyka worked 12.25 hours above 40 hours. Defendant was aware of the
overtime hours he was working, Defendant did not pay Plaintiff for the overtime hours worked.

29. Pursuant to 29 U.S.C, §207, Plaintiff Parlyka was entitled to be compensated ata rate of
one and one-half times a regular hourly rate of pay for ali time worked in excess of forty hours

in individual workweeks.

 

 
KEMP & KEMP

ATTORNEYS AT LAW
7435 W. Azure Drive, Suite 110

LAS VEGAS, NEVADA 89130
Tel. (702) 258-1383 # Fax (702) 258-6983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 15 of 24

we

~I tN OS

10
1]
12
13
14
1S
16
17
18
19
20
21
ae
23
24
25
26
27
28

 

 

30. Defendant did not compensate Plaintiff Partyka at a rate of one and one-half times his
regular hourly rate of pay for any time worked in excess of forty (40) hours in individual
workweeks and/or Defendant did not pay Plaintiff Partyka for ali hours worked. Instead,
Defendant paid Plaintiff Partyka his regular salary rate for all hours worked, including hours
worked in excess of forty hours in individual work weeks,

31, Upon information and belief, Defendant failed to keep or maintain true, correct, actual,
and lawful records of Plaintiff Partyka’s hours worked and as such, Plaintiff Partyka herein
alleges that Plaintiff Partyka and members of his class were not appropriately paid such lawful
wages.

32, Where appropriate and pertinent herein all references to “Defendant” shail likewise
apply to the plural of all “Defendants.” Also all references to “Plaintiff” or “Plaintiff Partyka”
shall where necessary be construed to apply to all class members.

FIRST CLAIM
VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
AGAINST ALL DEFENDANT ON BEHALF OF THE NAMED PLAINTIFF
AND ALL OTHERS SIMILARLY SITUATED

33. Plaintiff Partyka re-alleges and incorporates by reference all allegations in all preceding
paragraphs,

34. This count arises from Defendant’s violation of the FLSA, 29 U.S.C, § 201 ef. seq. for its
failure to pay Plaintiff overtime compensation for each hour worked,

35, At all material times hereto, Plaintiffs were employed by Defendant as an “employee”
within the meaning of §203(e)(1) of the FLSA. Plaintiff performed a variety of job duties, labor,
services and responsibilities for Defendant within this judicial district that are subject to the

aforesaid provisions of the FLSA.

 

 
KEMP & KEMP
ATTORNEYS AT LAW

7435 W. Azure Drive, Suite 110

LAS VEGAS, NEVADA 89130

Tel (702) 258-1183 ¢ Fax (702) 258-6983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 16 of 24

me Ww bt

~~) oN OA

10
11
12
13
I4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

36. Plaintiff Partyka performed a variety of job duties and responsibilities as that of a Talent

- Recruiter for Defendant within this judicial district.

37. Plaintiff Partyka had been an employee of Defendant during the time period pertinent to
this Complaint.

38. At all material times hereto, Defendant was Plaintiff Partyka’s employer per the FLSA,
29, U.S.C. §203(d), Plaintiff Partyka was not exempt from the overtime provisions ofthe FLSA,
29 U.S.C, § 207 ef. seq,

39, Pursuant to 29 U.S.C, §207, Plaintiff Partyka and those similarly situated to Plaintiff
were entitled to be compensated at a rate of one and one half times a base hourly pay rate for
each hour worked in excess of forty hours per week‘.

40, Plaintiff Partyka was directed by Defendant to work in excess of forty hours per week,

41. Atall times relevant, and during the course of his employment for Defendant, Defendant
did not compensate Plaintiff and the FLSA Collective Action Class at a tate of one and one-half
times their regularly hourly rate for pay for all time worked in excess of forty (40) hours in
individual workweeks. For example, Defendant failed to pay Plaintiff Partyka overtime wages
for the week of for the week of May 13, 2018 — May in which Plaintiff Partyka worked 12.25
hours in excess of forty hours.

42, Defendant’s failure to pay overtime premium wages to Plaintiff Partyka and the FLSA
Collective Action Class is a violation of the FLSA, 29 U.S.C. §§ 201 et seq. and its
implementing regulations.

43, Defendant’s failure to pay proper wages to Plaintiff Partyka and the FLSA Collective
Action Class for each hour worked more than 40 per week was willful within the meaning of the

FLSA.

 

 
KEMP & KEMP

ATTORNEYS AT LAW

7435 W. Azore Drive, Suite 110
LAS VEGAS, NEVADA 895139

Tel. (702) 258-1183 + Fax (702) 258-6983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 17 of 24

he

SS A A ee WH

10
I
12
13
14

16
\7
18
19
20
24
22
23
24
25
26
27
28

 

 

44, Asa result of Defendant’s violations of the FLSA, Plaintiff Partyka and the FLSA Collective
Action Class have suffered damages by being denied overtime wages in accordance with the FLSA,
and are entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys’
fees, costs, and other compensation pursuant to 29 U.S.C, § 20! ef seq.

45. Plaintiff Partyka brings this claim for relief pursuant to 29 U.S.C.§ 216(b) and has
consented in writing to join this action.

SECOND CLAIM
VIOLATIONS OF NEVADA REVISED STATUTIS § 608.018
AGAINST DEFENDANT ON BEHALF OF THE NAMED PLAINTIFF
AND ALL OTHERS SIMILARLY SITUATED

46, Plaintiff Partyka re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

47, Plaintiff Partyka brings this Second Claim for Relief against Defendant pursuant to NRS §
608.018 on behalf of himself and a class of all similarly situated employees of Defendant.

48. Pursuant to NRS § 608.018, Plaintiff Partyka and the putative class members were entitled to
the payment of wages at time and one-half their normal hourly rate when they worked in excess of 40
hours a week, and Plaintiff Partyka was not paid such required wages. Defendant also misclassified
Plaintiff Partyka and the class members as salaried workers exempt from overtime payments.

49, Plaintiff Partyka on behalf of himself and the class members, seek, on this Second Claim for
Relief, a judgment against Defendant for overtime wages, such sums to be determined based upon an

accounting of the hours worked by, and wages actually paid to Plaintiff Partyka, and also seeks an

award of attorney’s fees, interest and costs, as provided for by Nevada Law.

 

 
KEMP & KEMP

ATTORNEYS AT LAW

7435 W. Axure Drive, Suite 110
LAS VEGAS, NEVADA 89120

Tel. (702) 258-1183 + Fax (702) 258-6983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 18 of 24

oOo Tt OA ww F&F Ww W

oOo

11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

THIRD CLAIM
VIOLATIONS OF NEVADA REVISED STATUTES § 608.040
AGAINST THE DEFENDANT ON BEHALF OF THE NAMED PLAINTIFF
AND ALL OTHERS SIMILARLY SITUATED

50. Plaintiff repeats each and every allegation previously made herein and incorporate the same
into this claim for relief.

51. Defendants failed and neglected to timely pay the Plaintiff hid final wages in accordance with
NIRS 608.030 in that they failed to pay to Plaintiff Partyka his final wages, including unpaid overtime
wages, when due to Plaintiff Partyka within 3 days of his termination. Indeed his final pay to include
unpaid overtime wages remains due and owing to this day.

52, Defendant is liable to Plaintiff Partyka for the statutory penalty provided in NRS 608.040

53, Plaintiff Partyka calculates this penalty at $9,680.71 ($322.69 x 30 days) based upon his
regular rate of pay at the time of his termination.

54, Plaintiff Partyka has been forced to expend costs and incur fees to hire an attorney to pursue
his rights under the law,

DEMAND FOR JUDGMENT FOR RELIEX

Wherefore, Plaintiff demands a judgment on all claims for the damages and equitable relief
including, but not limited to:

A, All applicable relief provided for under 29 U.S.C. § 216 (b) including, but not limited to:

1. Money damages for unpaid overtime, wages, salary, employment benefits, or other
compensation denied or lost due to the violations of law by Defendant;

2. An additional amount as liquidated damages equal to the sum of the amount of
damages awarded for overtime compensation denied or lost due to the violation of

FLSA by Defendant in accordance with 29 U.S.C. § 216;
10

 

 
KEMP & KEMP

ATTORNEYS AT LAW

7435 W, Azure Drive, Suite 110

LAS VEGAS, NEVADA 89130

Tel, (702) 258-1183 + Fax (702) 258-6983

Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 19 of 24

Co wo fe SN A Ff

II
12
13
i4
15
16
17
18
19
20
2]
22
23

. 24

25
26
27
28

 

 

3, Interest on the amounts awarded under | and 2 above at the prevailing rate;
4, For an appropriate award of money to offset and ameliorate any adverse tax
consequences that may be imposed upon Plaintiff}
5. Equitable relief as may be appropriate;
6. Reasonable attorney’s fees, reasonable expert witness fees, and other costs of the
action;
All applicable remedies for Defendant’s violation of NRS 608.018 failure to pay overtime.
Pre-judgment and Post-judgment interest on all applicable sums due.
Money damages for Plaintiff Partyka’s unpaid final wages and the statutory penalty of thirty
(30) day’s pay at Plaintiff Partyka’s regular rate of pay in accordance with NRS 608.040,
For attorney fees and costs pursuant to applicable law,
For trial by jury on all issues that may be tried to by a jury.
For such other and further relief as the Court may deem just and proper.
Dated this 28" day of May, 2019.
/s/ James 2. Kemp
JAMES P, KEMP, ESQ.
Nevada Bar No: 6375
VICTORIA L, NEAL, ESQ.
Nevada Bar No: 13382
KEMP & KEMP
7435 W. Azure Drive, Ste 110
Las Vegas, NV 89130

Attorneys for Plaintiffs

li

 

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 20 of 24

 

EXHIBIT B

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 21 of 24

Case Information

A-19-795628-C | Kenneth Partyka, Plaintiff(s) vs. Act 1 Group, Inc.,

Defendant(s)

Case Number Court
A-19-795628-C Department 2

File Date Case Type
05/28/2019 Employment Contract

Party

Plaintiff
Partyka, Kenneth

Defendani
Act 1 Group, Inc.

Events and Hearings

Judicial Officer
Scoitl, Richard F.
Case Status
Open

Active Attorneys ¥
Lead Attorney
Kemp, James P.
Retained

Attorney
Neal, Victoria L.
Retained

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 22 of 24
05/28/2019 Complaint With Jury Demand ¥

Comment
Complaint

05/28/2019 Initial Appearance Fee Disclosure ¥

Comment
initial Appearance Fee Disclosure

Financia!

Partyka, Kenneth

Total Financial Assessment $270,00
Total Payments and Credits $270.00
5/28/2019 Transaction $270.00
Assessment
5/28/2019 Efile Receipt # Partyka, ($270.00)
Payment 2019-32465- Kenneth

CCCLK

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 23 of 24

EXHIBIT C

EXHIBIT C

 
Case 2:19-cv-01618-RFB-BNW Document1 Filed 09/13/19 Page 24 of 24

 

null / ALL
* . TF ittal Number: 20256620
Notice of Service of Process "abate Processed: 08/17/2019

 

Primary Contact: Kenneth P. Roberts
K. P. Roberts & Associates, A Professional Law Corporation
6355 Topanga Canyon Bivd
Ste 403
Woodland Hills, CA 91367-2144

 

Electronic copy provided to: Cindy Hoffman
Elizabeth Duong
Entity: The ACT 7 Group, Inc.
Entity ID Number 2207158
Entity Served: The Act 1 Group, inc.
Title of Action: Kenneth Partyka vs. The Act 1 Group, Inc.
Document(s) Type: Sumrmons/Compiaint
Nature of Action: Class Action
Court/Agency: Clark County District Court, NV
Case/Reference No: A-19-795628-C
Jurisdiction Served: Nevada
Date Served on CSC: 08/15/2019
Answer or Appearance Due: 20 Days
Originally Served On: csc
How Served: Personai Service
Sender Information: James P. Kemp

702-258-1183

Information contained on this fansmittal form is for record keeping, notification and forwarding the attached document(s), It does nat
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Fatls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

 
